Title: Joseph Darmsdatt to Thomas Jefferson, 6 July 1810
From: Darmsdatt, Joseph,Cardozo, Abraham
To: Jefferson, Thomas


          
            Sir—
             
                     Richmond 
                     July 6th 1810
          
             I have a Quantity of fine fish now coming up of Mr Saml Tredwells putting up—of Edenton they are of the best Quallity and Cost high; they cannot be sold under 6½$—and if you chose I shall furnish You—please direct a Line to me by next mail as I may reserve them for you
          
            Your Mo Obt
            
              
                
                  Joseph Darmsdatt
              
              
                ⅌
               Abrm Cardozo
              
            
          
        